Dear Mr. Santiny:
You advise that you presently hold the office of Justice of the Peace. In the spring of 1995, the primary election for municipal office will be held, and you are considering entering the race for the office of Chief of Police for the Town of Grand Isle. You inquire whether it is necessary for you to resign from the position of Justice of the Peace in order to run for Chief of Police.
There is no requirement that you resign from the office of justice of the peace prior to running for other local elective office. The pertinent inquiry is whether you may hold both offices simultaneously. We conclude that you are prohibited under LSA-R.S. 42:63(D) from holding both positions concurrently, as that statute provides, in part:
 No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In . . . . . (Emphasis added).
It is the opinion of this office that if you are elected to the office of Chief of Police of Grand Isle, you must resign from the office of Justice of the Peace prior to the date you would take the new office.
Finally, note that the office of justice of the peace is considered to be within the purview of the Code of Judicial Conduct administered by the Judiciary Commission of the Louisiana Supreme Court. You should further direct your inquiry in this matter to Mr. Hugh Collins, Judicial Administrator, 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112.
Very truly yours,
                                             RICHARD P. IEYOUB ATTORNEY GENERAL
                                         BY: _____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL